DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 3, 2022 has been entered.  Claims 1, 12 and 20 have been amended.  Currently, claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed November 3, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same prior art as a single reference 35 U.S.C. 103 rejection.
Applicant argues on pages 8-11 the rejection of the independent claims as being unpatentable over White et al. (US Pat 10,644,468), arguing that the prior art does not teach the limitations of “wherein the first conductive component is rotatable with the proximal portion of the implantable medical lead when the proximal portion of the implantable medical lead is rotated; and… wherein the second conductive component is rotationally fixed relative to the adapter body when the proximal portion of the implantable medical lead is rotated”.  Applicant focuses on two main arguments.  Firstly, Applicant argues White et al. is not configured to allow rotation of a lead relative to the adapter body when the lead is received by the adapter body (page 9).  Secondly, Applicant argues, assuming arguendo White et al. allows rotation of a lead relative to the adapter body when the lead is received by the adapter body, White et al. fails to disclose the first conductive component is rotatable with the proximal portion of the implantable medical lead because the connector contacts of White et al. are disposed within respective contact housings of the lead connector, and supposing an implantable medical lead placed into the lead connector could even rotate, the lead connector contacts could not be rotatable with the lead (page 8-9).  
Regarding the first argument, White et al. discloses lead connector contacts for engaging the proximal end of a medical lead, the lead connector contacts being in the form of balls configured to allow the ball contacts to roll during insertion/extraction of the lead (col. 7, lines 60-62).  Considering the process of insertion of an implantable medical lead into the adapter, the most proximal electrical contacts of the lead are first inserted into the opening of the adapter and contacts the most distal lead connector contacts.  Those distal lead connector contacts roll and continue to roll as the lead is continued to move proximally into the adapter lead. The distal lead connector contacts only stop their rolling movement when the most proximal electrical contacts of the lead are positioned against the most proximal lead connector contacts as desired, or if a lead stop is provided, the lead stop being either the end of the adapter opening, or a ring around the outer circumference of the lead that limits the amount by which the lead can be inserted (col. 8, lines 46-65).  White et al. does not disclose or teach any additional mechanical or structural component for securing the lead within the adapter such that rotational movement of the lead would not be possible.  A friction fit force between the lead connector contacts and the electrical contacts of the lead would not have been obvious to one in the art as the most distal lead connector contacts continue to roll even when already contacted by the most proximal electrical contacts of the lead as described above and if a friction fit was present, the lead would not be insertable into the adapter past the most distal lead connector contacts.  White et al. discloses a “freedom of orientation (e.g., rotational freedom)” (col. 9, lines 43-46) when placing the lead, suggesting the implantable medical lead has a cylindrical cross-section, rather than a flattened or oblong cross-section, and therefore one in the art would have found it obvious that a rotation of the implantable medical lead when the proximal portion is received by the adapter body would be unhindered by the lead shape.  Therefore, Applicant’s arguments that White et al. does not allow rotation of the proximal portion relative to the adapter body when the proximal portion is received by the adapter body is unpersuasive.  
Regarding the second argument, while White et al. does disclose additional embodiments of lead connector contacts in the form of a radius pin (fig. 17a-d) or a cylindrical pin (fig. 18a-d), the shape of which would not be conducive to rotational movement in the same direction of the rotation of the implantable medical lead, the embodiment relied upon in the previous rejection was not a radius pin or cylindrical pin lead connector contact.  As stated above, the lead connector contacts are in the form of balls configured to allow the ball contacts to roll during insertion/extraction of the lead (col. 7, lines 60-62).  The uniform shape of these ball contacts suggest that movement in a first direction is as equally possible as movement in a second transverse direction.  White et al. also discloses the ball contacts are held within the adapter via a bottom casing that includes individual receptacles dimensioned to contain an individual electrode ball contact in place, and large enough to allow the ball contacts to roll within the receptacles (col. 8, lines 7-15).  “The contact housing may allow the lead connector contacts 125 to rotate, or move, substantially freely within the contact housing.” (col. 7, lines 65-67).  White et al. further discloses that these ball contacts can be easily removed or replaced (col. 8, lines 31-34), again suggesting these ball contacts are untethered from movement.  Given both the spherical shape and the unbound nature of the lead connector contacts, it would have been obvious to one in the art that the lead connector contacts would be capable of being rotatable with the proximal portion of the implantable medical lead when the proximal portion of the implantable medical lead is rotated.  
Applicant also provides arguments on page 9 that are unclear.  Applicant argues “The Office has not demonstrated that the lead connector contacts may move (e.g., exit) from their respective contact housings in order to be "rotationally fixed relative to the proximal portion of the implantable medical lead," as recited by amended claim 1.”  Claim 1 recites in part, 	“a second conductive component electrically connected to the first conductive component and 	the adapter electrical connector, wherein the second conductive component is rotationally fixed 	relative to the adapter body when the proximal portion of the implantable medical lead is 	rotated” The term “rotationally fixed” is only limited to the second conductive component in the claim.  Turning to the previous Office action (page 3, item 5), the identified “second conductive component” is not the lead connector contact argued by the applicant.  Therefore, applicant’s arguments that the Office has not demonstrated the lead connector contacts may move (e.g., exit) from their respective contact housings in order to be rotationally fixed relative to the proximal portion of the implantable medical device is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pat 10,644,468).
Regarding claims 1-2, 7-8, 12-13, 17-18, 20, White et al. discloses a system, adapter and method comprising: an implantable medical lead 305 comprising: an electrode at a distal end of the implantable medical lead; and a lead electrical connector at a proximal portion of the implantable medical lead, the lead electrical connector electrically coupled to the electrode; and an adapter 100, 200, 300 comprising: an adapter body 335 (fig. 3a) configured to receive the proximal portion of the implantable medical lead, including the lead electrical connector, and allow rotation of the proximal portion relative to the adapter body when the proximal portion is received by the adapter body (col. 9, lines 41-46; see Response to arguments item 4 above); an adapter electrical connector 804 configured to be electrically connected to a test device (col. 13, lines 4-6); and a rotational electrical coupling within the adapter body, the rotational electrical coupling configured to electrically connect the lead electrical connector to the adapter electrical connector and comprising: a first conductive component 125, 215, 315 configured to be electrically connected to the lead electrical connector and rotatable within the adapter body with the proximal portion of the implantable medical lead (col. 7, lines 60-67), it being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the first conductive component is rotatable with the proximal portion of the implantable medical lead when the proximal portion of the implantable medical lead is rotated (see Response to Arguments items 4-5 above); and a second conductive component 110, 330 electrically connected to the first conductive component and the adapter electrical connector, wherein the second conductive component is rotationally fixed relative to the adapter body when the proximal portion of the implantable medical lead is rotated (fig. 1b, 3b; col. 7, lines 27-31).
Regarding claims 3-4, 14-15, White et al. discloses the adapter comprises an elastically deformable element within the adapter body, the elastically deformable element configured to maintain the second conductive component in abutment with the first conductive component as the first conductive component moves axially within the adapter body (col. 11, lines 42-67).
Regarding claims 5-6, 16, White et al. discloses the first conductive component and the second conductive component comprise graphite (col. 7, lines 42-46).
Regarding claim 11, White et al. discloses the electrode comprises a first electrode, the lead electrical connector comprises a first lead electrical connector, the adapter electrical connector comprises a first adapter electrical connector, and the rotational electrical coupling comprises a first rotational electrical coupling; wherein the implantable medical lead further comprises a second electrode located proximally of the distal end of the implantable medical lead and electrically connected to a second lead electrical connector, and wherein the adapter further comprises a second rotational electrical coupling within the adapter body, the second rotational electrical coupling configured to electrically connect the lead electrical connector to a second adapter electrical connector (fig. 3a-b).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pat 10,644,468) as applied to claims 1-8, 11-18 and 20 above, and further in view of Hughes (US PG Pub 2015/0165217).
Regarding claim 9, White et al. does not expressly disclose the electrode is extendable/retractable from the distal end of the implantable medical lead by rotation of the implantable medical lead.  Hughes teaches it is well known in the art for leads to comprise electrodes that extend/retract from the distal end by rotation of the proximal end of the lead ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try using a medical lead that extended and retracted the distal electrode via rotation of the medical lead as taught by Hughes as it is a known type of medical lead, which the modification would not appear to alter the operation of the system and the results of such a substitution would be reasonably predictable.

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pat 10,644,468) as applied to claims 1-8, 11-18 and 20 above, and further in view of Hughes (US PG Pub 2015/0165217) and Mangual-Soto et al. (US PG Pub 2020/0094058).
Regarding claims 10, 19, White et al. does not expressly disclose conducting a cardiac electrogram signal in which His-Purkinje conduction system features can be detected during rotation of the implantable medical lead.  Hughes teaches it is well known in the art for leads to comprise electrodes that extend/retract from the distal end by rotation of the proximal end of the lead ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try using a medical lead that extended and retracted the distal electrode via rotation of the medical lead as taught by Hughes as it is a known type of medical lead, which the modification would not appear to alter the operation of the system and the results of such a substitution would be reasonably predictable.  Mangual-Soto et al. discloses it is known in the art to use an implantable medical lead after it has been implanted, to detect features of the His-Purkinje conduction system when conducting a cardiac electrogram signal ([0152]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try detecting a His-Purkinje conduction system feature via a cardiac electrogram signal as taught by Mangual-Soto et al. as this type of monitoring is known in the art, and the results of such a monitoring would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792